Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a method, apparatus, and system for command queue management that includes a memory, a controller and one or more memory integrated circuit chips, the memory integrated circuit chips may maintain a command queue of the commands sent from the controller. The memory integrated circuit chips may send an indication of an error in executing the commands, thereby relieving the controller from constant polling of the memory integrated circuit chips as to status. Hsu et al., (U.S. Patent # 9626106) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a controller generating command error information corresponding to a command based on a received error information, and store the generated command error information in a first storage area, and an error information manager moves the command error information stored in a first storage area to a second storage area responsive to an external request from a host. The prior art of record also fails to teach, singly or in combination a memory device to store Universal flash storage (UFS) information about a UFS command, an identified layer, and a detected error together with small computer system interface (SCSI) information about one or more recent SCSI commands before the UFS command, the stored UFS information and the SCSI information are provided for analyzing the error. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of storage systems. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114